Citation Nr: 0902431	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-11 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period from 
February 10, 2005 to February 27, 2008.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
since February 28, 2008.

3.  Entitlement to an effective date prior to February 27, 
2008, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

REPRESENTATION

Appellant represented by:  North Carolina Division of 
Veterans Affairs

ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
December 1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of June 2005 and April 2008 rating 
decisions.

In a June 2005 decision, which was issued to the veteran in 
July 2005, the RO granted service connection and assigned an 
initial 30 percent rating for PTSD, effective February 10, 
2005. 

The veteran filed a notice of disagreement (NOD) in June 2006 
with the initial 30 percent disability rating assigned, and 
the RO issued a statement of the case (SOC) in March 2007.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in April 2007.

In an April 2008 decision, the RO granted a TDIU, effective 
from February 28, 2008.  The veteran filed a NOD in May 2008 
with the effective date assigned, and the RO issued a SOC in 
October 2008.  The veteran filed a substantive appeal in 
November 2008.

Thereafter, as reflected in an April 2008 supplemental SOC 
(SSOC), the RO awarded higher initial ratings for PTSD of 50 
percent, from the February 10, 2005 effective date of the 
grant of service connection to February 27, 2008, and a 70 
percent disability rating, effective February 28, 2008. 

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issues on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  Moreover, while the RO assigned 
higher initial ratings during the pendency of this appeal, as 
higher ratings are assignable both before and after February 
28, 2008, and the veteran is presumed to be seeking the 
maximum available benefit, claims for higher ratings (as 
characterized on the title page) remain viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision granting an initial 70 percent rating 
for PTSD is set forth below.  However, as noted above, as a 
higher rating is available, and the veteran is presumed to 
seek the highest rating available (see AB v. Brown, cited to 
above), the Board is remanding the issue of an initial rating 
in excess of 70 percent for PTSD to the RO for further 
action.  This matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 50 
percent for PTSD, for the period from February 10, 2005, to 
February 27, 2008, and the claim for an earlier effective 
date for the grant of a TDIU, has been accomplished.

2.  From the February 10, 2005 effective date of the grant of 
service connection the veteran's PTSD was manifested, 
primarily, by evidence of periodic suicidal ideation, 
impaired memory, daily hallucinations, chronic panic attacks, 
severe chronic sleep impairment, intrusive thoughts and 
recollections, nightmares, irritability, outbursts of anger, 
hypervigilance, detachment from friends and family, 
depression, social isolation, and feelings of hopelessness 
and helplessness.

3.  The schedular criteria for TDIU were met effective 
February 10, 2005, and the veteran is shown to have been 
unemployable as a result of his service-connected 
disabilities as of that date.





CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD, 
from the February 10, 2005 effective date of service 
connection, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an effective date of February 10, 2005, 
for the assignment of a TDIU, have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002). To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
claims for an initial rating in excess of 50 percent for PTSD 
from the February 10, 2005 effective date of the grant of 
service connection and for an earlier effective date for the 
grant of a TDIU, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.
The Board is cognizant of the fact that in the veteran's 
April 2007 substantive appeal he indicated that he was 
receiving Social Security Administration (SSA) disability 
benefits for his service-connected PTSD, and therefore, 
additional evidence pertinent to the veteran's claim may be 
outstanding.  However, since the Board is granting a higher 
initial rating and an earlier effective date, as sought on 
appeal and remanding the matter of an even higher initial 
rating for further action,  the RO will have the opportunity 
to consider any additional pertinent evidence and 
readjudicate an even higher initial rating, pursuant to 
Fenderson, in excess of the 70 percent being granted by the 
Board in this decision.  Consequently, there is no risk of 
prejudice to the veteran.

II. Increased Rating - PTSD

In the veteran's June 2006 NOD, he asserted that an initial 
70 percent rating for PTSD, in combination with a grant of a 
TDIU, was warranted for his service-connected PTSD, 
essentially, from the February 10, 2005 effective date of 
service connection for PTSD.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

As noted above, the veteran is currently assigned an initial 
50 percent disability rating for PTSD, effective from 
February 10, 2005 to February 27, 2008, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  However, a General 
Rating formula for evaluating psychiatric impairment other 
than eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important  
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996);  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF  
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which  
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008). 

Considering the pertinent medical evidence in light of the 
criteria noted above, the Board finds that since the February 
10, 2005 effective date of service connection, the veteran's 
PTSD symptoms more nearly approximates the criteria for a 70 
percent initial rating for PTSD.  See 38 C.F.R. § 4.7.

A February 2005 psychiatric assessment from the Goldsboro 
Psychiatric Clinic reflects that the veteran's PTSD symptoms 
consisted of flashbacks, nightmares, intrusive thoughts, 
extreme hypervigilance, feelings of hopelessness and 
helplessness.  He stated that he is always watching his 
surroundings, and can not stand someone standing behind him.  
In addition, he avoids watching or listening to any news 
about the war in Iraq.  His wife reported that he easily gets 
angry and irritated.  The veteran stated that he isolates 
himself from friends and family, he was depressed, had crying 
spells weekly, had a lot of suicidal thoughts in the past, 
always has a horrible sleep patterns and has a lot of images 
of war.   He thinks a lot about things that happened in 
Vietnam.  The veteran also reported that he hears somebody 
calling his name most of the time.  The veteran was diagnosed 
with PTSD and major depressive disorder and assigned a GAF of 
35.  The examiner's impression was that the veteran had 
chronic PTSD symptoms that made him a social outcast and he 
believed that the veteran was not employable at this stage 
and the symptoms make him permanently and totally disabled.  

Private treatment records from the Goldsboro Psychiatric 
Clinic, dated from February 2005 to July 2006, reflect that 
the veteran had nightmares and awoke from sleep in panic, 
with an average of two hours of sleep per night.  He had 
flashbacks and panic attacks about two times a week.  He 
startled, was hypervigalent, and had intrusive thoughts.  His 
memory was impacted in that he misplaces things, forgets what 
he was told, and gets lost driving.  The records show that 75 
percent of the time the veteran's PTSD symptoms were that of 
anger, sadness, agitated, suicidal,  and that he felt 
helpless and hopeless.  The veteran reported he was always 
depressed, always had racing thoughts, mood swings, and 
worry.  On a daily basis he had hallucinations where he heard 
his name, cars drive up and he saw animals.  Many times a day 
he also heard footsteps and noises in the house.  Two to five 
times per week he saw shadows moving.  The diagnosis was 
chronic PTSD. 

A June 2005 QTC examination report reflects that the veteran 
reported sleeping only two to three hours per night.  The 
examiner noted that the veteran's ability to perform daily 
functions during remission/partial remission was compromised.  
The veteran received medication for treatment of his PTSD 
symptoms; however he still required continuous treatment to 
control this condition.  After military service the veteran 
worked as a mechanic for twelve years where his relationship 
with his supervisor and co-workers was fair.  He had trouble 
getting along with co-workers.  He described his relationship 
with his spouse as not good due to communication problems and 
the veteran's temper.  He reported decreased socialization, 
an inability to watch current events, and he refused to go to 
church or organized gatherings.  The veteran had persistent, 
recurrent recollection of the traumatic events in service 
several times a week.  In addition, he had a persistent, 
recurrent, distressing dream of the event, and a persistent 
feeling as if the traumatic event was recurring - if current 
events was on the news.  He also had persistent, intense 
distress and anxiety due to the Iraq War.  He avoided 
thoughts, feelings, conversations, activities, places, 
people, and watching television regarding the war and to 
avoid arousing recollections of the events in service.  The 
veteran indicated that he was unable to recall an important 
aspect of the trauma.  

The examiner further indicated that the veteran had a 
persistent sense of a foreshortened future, to include an 
irrational fear of something bad about to happen.  The 
veteran had a persistent feeling of detachment or 
estrangement from others, to include his family.  He had a 
restricted range of effect.  He had difficulty falling or 
staying asleep, persistent irritability and daily outbursts 
of anger.  In addition, the veteran had an exaggerated 
startle response, difficulty concentrating, and persistent 
hypervigilance due to fear of unknown.  On mental status 
examination, the veteran's appearance and hygiene were 
appropriate, affect and mood were abnormal with depression 
which affected his ability to function independently and 
effectively.  Panic attacks occurred as often as two times a 
month, lasting for thirty minutes.  Hallucination history was 
present intermittently, including hearing footsteps.  Memory 
was impaired.  He had moderate problems with retention of 
highly learned material, forgetting to complete tasks.  The 
diagnosis was PTSD, and a GAF score of 50 was assigned.  The 
examiner indicated that the veteran's PTSD symptoms caused 
distress or impairment in social, occupational, or other 
areas of functioning.  Mentally, he occasionally had some 
interference in performing activities of daily living because 
he needed reminding to clean himself up.  He was unable to 
establish and maintain effective work and social 
relationships.  

An October 2005 letter from E. W. Hoeper, M.D., at the 
Goldsboro Psychiatric Clinic reflects that the veteran was 
diagnosed with chronic PTSD and major depression and was 
assigned a GAF score of 35.  It was noted that the veteran 
had not worked since November 2004.  The veteran had 
nightmares at least three to four times per week, where he 
would awake in a panic and sweats that lasted from twenty to 
thirty minutes.  He had flashbacks twice a week.  The veteran 
also has panic attacks one to two times per week, lasting at 
least ten minutes.  He averaged two hours of sleep a night.  
He had intrusive thoughts, startled easily, was 
hypervigilant, and socialized infrequently with friends and 
family.  His recent memory was severely impaired, so much 
that he could not remember what he reads and gets lost when 
traveling.  

Dr. Hoeper opined that the veteran's working memory was 100 
percent impaired.  The veteran also heard his name being 
called daily, cars drive up at his residence daily, and 
noises in the house several times per day.  He also saw 
shadows moving out of the corners of his eyes two to five 
times per week.  All of these hallucinations and illusions 
occurred when no one or anything was there.  He felt 
depressed 100 percent of the time with no energy and little 
interest in things.  He has crying spells 75 percent of the 
time and angered and was agitated easily.  He feels hopeless 
and suicidal sometimes.  Dr. Hoeper opined that because of 
his service-connected PTSD, the veteran was moderately 
compromised in his ability to sustain social relationships, 
but unable to sustain work relationships.  Therefore, Dr. 
Hoeper considered him permanently and totally disabled and 
unemployable.  

In October 2006, the RO received a letter from the veteran's 
prior employer stating that the veteran worked for eighteen 
months as a truck driver, but was released from employment in 
December 2004 due to recurring back problems and PTSD.  The 
medications made him a risk factor for the company and he was 
unstable, very emotional and unable to focus for any period 
of time.

As reflected in an April 2008 supplemental SOC (SSOC), the RO 
awarded an initial 50 percent rating, from the February 10, 
2005 effective date of the grant of service connection to 
February 27, 2008. 

Given the above, and affording the veteran the benefit of the 
doubt, the Board finds that his symptoms more nearly 
approximate a 70 percent rating since the February 10, 2005 
effective date of the grant service connection.  In this 
regard, the veteran's psychiatric symptomatology has included 
periodic suicidal ideation, impaired memory, chronic panic 
attacks, daily hallucinations, severe chronic sleep 
impairment, intrusive thoughts and recollections, nightmares, 
irritability, outbursts of anger, detachment from friends and 
family, depression, hypervigilance, social isolation, and 
feelings of hopelessness and helplessness.  The Board finds 
that this symptomatology more nearly reflects occupational 
and social impairment with deficiencies in most areas, such 
as work, family relationships, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships.

The Board also notes that the GAF scores assigned are 
consistent with an initial 70 percent rating.  According to 
the Fourth Edition of the American Psychiatric Association's 
(Diagnostic and Statistical Manual of Mental Disorders) (DSM- 
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  The Board notes that during a QTC 
examination of the veteran in June 2005, the examiner 
assigned a GAF score of 50 and Goldsboro psychiatric records 
reflect GAF scores of 35 assigned in February and October 
2005.   According to the DSM-IV, a GAF score between 41 and 
50 indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, and inability to keep a job).  GAF scores 
ranging from 31 to 40 reflects some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  

In light of all the foregoing, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's PTSD symptoms more nearly approximate an initial 70 
percent disability rating since the February 10, 2005 
effective date for the grant of service connection. 

III.  Earlier Effective Date - TDIU

In an April 2008 rating decision, the RO granted a TDIU 
rating, effective February 27, 2008, the effective date of 
the increase in the disability rating assigned for the 
veteran's service-connected PTSD from 50 percent to 70 
percent.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase/TDIU will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Specifically with regard to claims for TDIU, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
Such an informal claim must identify the benefit sought.

VA or uniformed services medical records may form the basis 
of an informal claim for benefits where a formal claim for 
service connection has already been denied or allowed.  38 
C.F.R. § 3.157 (2008).  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim. The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b). 

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-
2001 (July 6, 2001).

A total disability rating for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In light of the Board's determination above that a higher 
initial disability rating of 70 percent is warranted for the 
veteran's service-connected PTSD effective from February 10, 
2005, the Board acknowledges that, effective from February 
10, 2005, the veteran also meets the schedular criteria for a 
TDIU pursuant to 38 C.F.R. § 4.16(a).  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

An initial 70 percent rating for PTSD, from February 10, 
2005, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to TDIU effective from February 10, 2005, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




REMAND

The Board finds that since an initial rating higher than 70 
percent for PTSD is, potentially, assignable, the Board is 
remanding this matter of a higher rating to the RO for 
additional action.

In this regard, the Board notes that in his April 2007 
substantive appeal, the veteran notified VA that he receives 
Social Security Administration (SSA) disability benefits for 
his service-connected PTSD.  However, the SSA records have 
not been obtained and associated with the claims file.  While 
SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.   See Murincsak; see also 
Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding a 
claim for disability benefits pertinent to the veteran's 
service-connected PTSD, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Additionally, the RO should give the veteran another 
opportunity to present information and evidence pertinent to 
the matter remaining on appeal, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should ensure 
that its letter to him meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards disability ratings and effective 
dates.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The action identified above is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the matter remaining on 
appeal.  The RO must also document its consideration of 
"staged rating", pursuant to Fenderson, cited to above.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to PTSD, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims files.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence not 
of record that pertains to the claim on 
appeal.

The RO should explain to the veteran the 
type of evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above) - 
as regards assignment of disability 
ratings and effective dates, as 
appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims files.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 70 percent 
for PTSD in light of all pertinent 
evidence and legal authority.  The RO 
must specifically document its 
consideration of whether a "staged 
rating," pursuant to Fenderson, cited to 
above, is appropriate.

6.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to him an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims files are 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


